DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKnight US 2004/0046911.
Regarding claim 1, McKnight discloses a liquid crystal display device, in at least figs.3-4, 6 and 13-19, comprising: 
a plurality of pixels (see fig.4 shows one of the pixel, see figs.13-19) each of which includes a first electrode (78), a second electrode (82) opposed to the first electrode, and a liquid crystal layer (80) between the second electrode and the first electrode; 

a second region (region with 78A) that is provided in each of the plurality of pixels, and has a second optical path length (the length in the second region) between the first electrode and the second electrode, the second optical path length being shorter than the first optical path length (see fig.4), the second region being provided with the liquid crystal layer equal in thickness to the liquid crystal layer in the first region (see fig.4 and para.21); and 
an optical path length adjusting layer (86, or 86 with 88) that is provided between the liquid crystal layer and the first electrode in the first region, and fills a difference in level between the first electrode in the second region and the first electrode in the first region (see fig.4 and para.42). 
Regarding claim 2, McKnight discloses a difference between the first optical path length and the second optical path length is 1/4 of a wavelength λ of light that enters the liquid crystal layer (para.11). 
Regarding claim 3, McKnight discloses an alignment film (a liquid crystal alignment layer, para.43) that is provided between the optical path length adjusting layer and the liquid crystal layer in the first region, and is provided between the first electrode and the liquid crystal layer in the second region, wherein the alignment film is provided on a planarized surface across the first region and the second region (see fig.4). 
Regarding claim 4, McKnight discloses a drive substrate (76 or 84) and a counter substrate (84 or 76) that are opposed to each other with the first electrode, the liquid crystal layer, and the second electrode interposed therebetween (see fig.4). 
Regarding claim 5, McKnight discloses the first electrode, the liquid crystal layer, the second electrode, and the counter substrate (84) are provided in this order on the drive substrate(76)(see fig.4). 
Regarding claim 6, McKnight discloses the second electrode, the liquid crystal layer, the first electrode, and the counter substrate (76) are provided in this order on the drive substrate (84)(see fig.4). 
Regarding claim 7, McKnight discloses an area of the first region and an area of the second region are equal to each other in each of the plurality of pixels (see figs.4, 13, 14, 16 and 19). 
Regarding claim 8, McKnight discloses the first region is provided in a middle portion of each of the plurality of pixels (see fig.15). 
Regarding claim 9, McKnight discloses the plurality of pixels is disposed in a matrix form (see figs.13-19). 
Regarding claim 10, McKnight discloses the first region is disposed in a band shape across the plurality of pixels (see fig.13). 
Regarding claim 11, McKnight discloses the optical path length adjusting layer has a quadrangular cross-sectional shape (see fig.4). 
Regarding claim 14, McKnight discloses the optical path length adjusting layer (86 with 88) includes silicon oxide (para.43 discloses the optical path length adjusting layer includes sio2). 
Regarding claim 15, McKnight discloses the liquid crystal display device comprises a transmissive liquid crystal display device (see para.4, 38 and 45 disclose the liquid crystal display device can be a transmissive liquid crystal display device when the layer 78 is transparent). 
Regarding claim 16, McKnight discloses the liquid crystal display device comprises a reflective liquid crystal display device (para.4 and fig.4). 
Regarding claim 17, McKnight discloses comprising a low refractive-index film and a high refractive-index film (para.43 discloses a liquid crystal alignment film and layer 88, so they can be a low refractive-index film and a high refractive-index film because they are formed with different materials) between the first electrode and the liquid crystal layer, wherein the optical path length adjusting layer (86) is provided between the low refractive-index film and the first electrode in the first region (see fig.4). 
Regarding claim 18, McKnight discloses an electronic apparatus, in at least figs.3-4, 6 and 13-19, including a liquid crystal display device (75), the liquid crystal display device comprising: 
a plurality of pixels (see fig.4 shows one of the pixel, see figs.13-19) each of which includes a first electrode (78), a second electrode (82) opposed to the first electrode, and a liquid crystal layer (80) between the second electrode and the first electrode; 
a first region (region with 78B) that is provided in each of the plurality of pixels, and has a first optical path length (the length in the first region) between the first electrode and the second electrode; 

an optical path length adjusting layer (86, or 86 with 88) that is provided between the liquid crystal layer and the first electrode in the first region, and fills a difference in level between the first electrode in the second region and the first electrode in the first region (see fig.4 and para.42). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight US 2004/0046911.
Regarding claim 12, McKnight discloses the optical path length adjusting layer (86, or 86 with 88) has a quadrangular cross-sectional shape or a stepped cross-sectional shape.
McKnight does not explicitly discloses the cross-sectional shape is a curved cross-sectional shape. However, it has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The cross-sectional shape is a curved cross-sectional shape performs the same function as the cross-sectional shape has other cross-sectional shapes such as a quadrangular cross-sectional shape or a stepped cross-sectional shape for forming the top surface of the substrate flat (para.42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cross-sectional shape is a curved cross-sectional shape in the liquid crystal display device of McKnight for the purpose of forming the top surface of the substrate flat (para.42).
Regarding claim 13, McKnight discloses the second region is provided with the optical path length adjusting layer (86 with 88) having a thickness smaller than a thickness of the optical path length adjusting layer (86 with 88) in the first region (see fig.4).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/           Primary Examiner, Art Unit 2871